Citation Nr: 0718921	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to the concurrent receipt of Department of 
Veterans Affairs (VA) disability compensation benefits and 
military retired pay between April 1, 2005 and August 1, 
2005.  

2.  Whether the overpayment of VA disability compensation 
benefits paid between April 1, 2005 and August 1, 2005, in 
the amount of $3,556.00, was due to sole administrative error 
on the part of VA.  

3.  Entitlement to waiver of recovery of the overpayment of 
VA disability compensation benefits paid between April 1, 
2005 and August 1, 2005, in the amount of $3,556.00.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from September 2000 
to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that determined, inter alia, that the veteran was 
not entitled to the concurrent receipt of VA disability 
compensation benefits and military retirement pay between 
April 1, 2005 and August 1, 2005.  The veteran perfected an 
appeal of that decision.

In March 2007, the veteran testified at a Video Conference 
Board hearing at the RO before the undersigned sitting in 
Washington, D.C.  A transcript of that hearing has been 
associated with the claims file.

The issues of whether the overpayment of VA disability 
compensation benefits paid between April 1, 2005 and August 
1, 2005, in the amount of $3,556.00, was due to sole 
administrative error on the part of VA, and entitlement to a 
waiver of recovery of the overpayment of VA disability 
compensation benefits paid between April 1, 2005 and August 
1, 2005, in the amount of $3,556.00, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  The veteran received military service retirement pay of 
$889.00 per month from April 1, 2005 through August 1, 2005, 
in the total amount of $3,556.00. 

2.  The veteran received VA disability compensation benefits 
in the amount of $1,012.00 per month from April 1, 2005 
through August 1, 2005, in the total amount of $4,048.00.  

3.  In May 2006, the veteran was advised that he could not be 
in concurrent receipt of both VA disability compensation and 
military retirement pay, and was further advised that the 
amount of his military retirement pay that he received for 
the period from April 1, 2005 through August 1, 2005, in the 
amount of $3,556.00, would be recouped through the 
withholding of VA compensation until the retirement pay was 
recovered.


CONCLUSION OF LAW

The concurrent receipt of VA disability compensation benefits 
and military retirement pay between April 1, 2005 and August 
1, 2005 was not proper.  38 U.S.C.A. §§ 5304(a), 5305 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.700, 3.750 (a-c) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the veteran's separation from service in March 2005, he 
filed an initial application for VA disability compensation.  
The application specifically stated that by filing the 
application, the veteran was telling VA that he wanted to get 
VA compensation instead of military retired pay, and that he 
should be aware that if he was currently receiving military 
retired pay, VA would reduce his retired pay by the amount of 
any VA compensation that he is awarded, and that if he has 
gotten both military retired pay and VA compensation, some of 
the amount he gets may be recouped by VA.  In filling out the 
application, although the veteran failed to specifically 
indicate in answer to one question on the form whether he was 
in receipt of military retired pay, in response to another 
question on the form he stated that the Coast Guard was 
paying or would pay disability retired pay.  

In August 2005, the veteran was awarded VA compensation based 
upon a 60 percent combined disability rating.  Following that 
award, a Veteran's Service Representative at VA contacted an 
employee of the Department of Defense Finance and Accounting 
Service (DFAS) and was informed that the veteran was not in 
receipt of retired pay.  

The veteran received military service retirement pay of 
$889.00 per month from April 1, 2005 through August 1, 2005, 
in the total amount of $3,556.00. 

The veteran received VA disability compensation benefits in 
the amount of $1,012.00 per month from April 1, 2005 through 
August 1, 2005, in the total amount of $4,048.00.  

In October 2005, a Veteran's Service Representative (VSR) at 
VA contacted an employee of the U.S. Coast Guard Personnel 
Center and was informed that the veteran had been in receipt 
of disability retired pay from the Coast Guard from April 1, 
2005 to August 1, 2005.  The VSR was further informed that 
the Coast Guard had stopped the payment when they found out 
that the veteran was also in receipt of compensation benefits 
from VA.  The Coast Guard employee indicated further that 
they were notified late so they would not be collecting back 
pay from the veteran's overpayment and that it would be the 
responsibility of VA to collect the overpayment.  

In May 2006, the veteran was advised that he could not be in 
concurrent receipt of both VA disability compensation and 
military retirement pay and that the amount of his military 
retirement pay that he received for the period from April 1, 
2005 through August 1, 2005, in the amount of $3,556.00, 
would be recouped through the withholding of VA compensation 
until the retirement pay was recovered.

Although the veteran has presented arguments relating to the 
matters that will be discussed in the remand section below, 
the singular issue to be addressed in this decision is 
whether the veteran was entitled to the concurrent receipt of 
Department of Veterans Affairs (VA) disability compensation 
benefits and military retired pay between April 1, 2005 and 
August 1, 2005.  For the reasons stated immediately below, 
the Board must find that he was not.  

VA law and regulations currently provide and have at all 
relevant times provided that a veteran is prohibited from 
receiving VA disability compensation concurrently with 
military retirement pay.  38 U.S.C.A. §§ 5304(a), 5305; 38 
C.F.R. §§ 3.700, 3.750 (a-c).

Specifically, 38 C.F.R. § 3.750 provides in pertinent part 
that:

(a) General.  Except as provided in paragraphs (c) and (d) of 
this section and § 3.751, any person entitled to receive 
retirement pay based on service as a member of the Armed 
Forces . . . may not receive such pay concurrently with 
benefits payable under laws administered by the Department of 
Veterans Affairs.  The term "retirement pay" includes retired 
pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay or 
compensation may elect which of the benefits he or she 
desires to receive.  An election of retirement pay does not 
bar him or her from making a subsequent election of the other 
benefit to which he or she is entitled.  An election filed 
within 1 year from the date of notification of Department of 
Veterans Affairs entitlement will be considered as "timely 
filed" for the purpose of § 3.401(e)(1).  If the veteran is 
incompetent, the 1-year period will begin on the date 
notification is sent to the next friend or fiduciary.  In 
initial determinations, elections may be applied 
retroactively if the claimant was not advised of his or her 
right of election and the effect thereof.

(c) Waiver.  A person specified in paragraph (a) of this 
section may receive compensation upon filing with the service 
department concerned a waiver of so much of his (or her) 
retirement pay as is equal in amount to the compensation to 
which he (or she) is entitled.  In the absence of a specific 
statement to the contrary, the filing of an application for 
compensation by a veteran entitled to retirement pay 
constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c).

The veteran has argued that at the time of his application 
for VA disability compensation, he put VA on notice that he 
was in receipt of military retired pay from the Coast Guard 
and that he was informed by VA that he was entitled to both.  
Notwithstanding the fact that the veteran may not have been 
counseled properly, the application that he filled out for VA 
benefits clearly provided him with accurate information on 
the subject of the concurrent receipt of such compensation.  
Regardless, the laws and regulations are clear.  Without 
exception, they clearly provide that a veteran is prohibited 
from receiving VA disability compensation concurrently with 
military retirement pay.  38 U.S.C.A. §§ 5304(a), 5305; 38 
C.F.R. §§ 3.700, 3.750 (a-c).

While the Board acknowledges the veteran's argument that he 
was erroneously informed otherwise, the Board is bound by the 
law and this decision is dictated by the relevant statutes 
and regulations.  As VA does not have any discretion in the 
matter of concurrent receipt of retired pay and VA disability 
benefits, the Board finds that the veteran has failed to 
state a claim upon which relief may be granted, and that the 
claim must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim 
must be denied by operation of law.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) specifically found in Manning that the VCAA can have 
no effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address efforts to comply with the VCAA 
with respect to the issue here on appeal.  In any event, 
based on the veteran's testimony and the statements he has 
submitted in support of his claim, it is clear that all 
pertinent records have been obtained and the duty to assist 
has been fulfilled.

ORDER

Entitlement to the concurrent receipt of Department of 
Veterans Affairs (VA) disability compensation benefits and 
military retired pay between April 1, 2005 and August 1, 
2005, is denied.  


REMAND

In the notice of disagreement submitted by the veteran in May 
2006, he indicated that he had informed VA at the outset of 
his application for disability compensation that he was 
getting a retirement check from the Coast Guard, and that it 
was VA that ignored this information.  He asserts that but 
for VA's mistake, the overpayment of disability benefits 
would not have occurred.  The Board construes this contention 
as an assertion that the overpayment in question resulted 
solely from administrative error on the part of VA in 
providing to him the compensation award after receiving 
information from the veteran that he was also in receipt of 
retired pay.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2006).  

Secondly, the Board also construes the veteran's statements 
in May 2006 as a request for a waiver of indebtedness of the 
disability compensation overpayment in question.  
Specifically, the veteran not only argued that VA was solely 
at fault in the creation of the overpayment, he also argued 
that he could not afford to repay the overpayment in 
question.  It is important to note that the fault of the 
debtor versus the fault of VA, and whether the collection of 
a debt by VA would impose an undue hardship upon a debtor 
constitutes some of the most important elements for 
consideration in a decision as to whether an overpayment debt 
should be waived under the principles of equity and good 
conscience.  38 C.F.R. § 1.965 (2006).  

It is important to recognize that the veteran's May 2006 
notice of disagreement referenced VA's actions in the 
creation of the overpayment and their decision to initiate 
its recoupment.  Thus, the veteran's statements as a whole 
constituted more than just a new claim for relief.  It was an 
expression of disagreement with what had previously been 
decided, and a desire for further review.  The further review 
that was requested was not only whether concurrent payment of 
VA benefits and retired pay could be received (as decided 
above), but whether there was sole administrative error on 
the part of VA and whether a waiver of the overpayment should 
have been granted.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

This case is REMANDED to the RO for the following:

1.  After performing all necessary 
development, the RO or the Committee on 
Waivers and Compromises at the RO should 
consider all of the evidence of record 
and adjudicate the issues of whether 
there was sole administrative error on 
the part of VA in the creation of the 
overpayment, and whether the veteran is 
entitled to a waiver of that overpayment.  

2.  If a complete grant of the claim 
remains denied, the appellant should be 
provided a statement of the case.  The 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues noted above.  If a waiver is 
denied, the Committee should explain the 
reasons and bases for that decision, 
specifically addressing the principles of 
equity and good conscience, in accordance 
with 38 C.F.R. § 1.965(a) (2006).  If 
applicable, governing criteria regarding 
administrative error should be provided, 
including 38 U.S.C.A. § 5112(b)(9)(10) and 
38 C.F.R. § 3.500(b)(2) pertaining to 
administrative error.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b) (2006).  

Then, only if the appeal is timely 
perfected, the issue(s) should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


